JITDGB PR YOB
delivered the opinion oe the court.
This case has been heretofore in this court, and the judgment reversed, that the appellants might recover the enhanced rental value of the property by reason of the large expenditure made by them on appellees’ property, the pleadings conducing to show that the increase in rental was almost double that of the old building.
The opinion was not based on the idea that the guardian had the power to make contracts that would involve his wards in debt or subject their estate to the liens of the builders, but for the reason that the guardian and the appellants were acting in good faith, and to give to the wards the proceeds of their labor and the material furnished without any consideration whatever, would he inequitable and unjust, when the rights of the infants, by giving the enhanced value of the rents, could in no wise be prejudiced.
They had improved the building under these contracts -with the guardian at a cost of near $22,000, when it now appears from the testimony that the property has been sold, the ground upon which the. building stands being-valued at $550 or $500 per front foot, being twenty-five feet, and the improvements at less than $10,000.
It is evident from the facts before us that an expenditure of three- or four thousand dollars would have been sufficient to have remodeled the structure orto have placed it. in such condition as its rental would have been equal to the improvement, costing- over $20,000. Those connected •with the Fidelity Trust and Safety Vault Company, and *501having charge of this property, state that since August, 1890, after deducting the yearly necessary expenses on the property, taxes, insurance, etc., there was a net rental of $1,145 per year, a part only of which went to these appellees.
The building after its improvement never exceeded in rental value, $2,000. Erom the year 1876 to the date of sale, a period of fourteen or fifteen years, the wards, who are now adults, did not receive in the "way of net rental a sum exceeding five or six hundred dollars per annum. The old building at the time it was vacated was renting for $2,500 per annum, and it may well be argued from this proof that the old building would have rented for as much as the new building, but whether so or not is immaterial. It may be conceded that the decline in business, or its transit from that part of the city to more favorable locations, has caused this falling off in the rent, still these owners of the property are not in law or equity required to share their burden of the loss.
This case was placed distinctly upon the ground that by giving to the appellants the enhanced value of the rents, it would leave the rights of the appellees undisturbed, givmg to them the rent they had been receiving, and placing them in the possession of a new building. We are now asked to apportion this small rental between these parties, when tin1 appellants have no right whatever to be heard, except such as arises from a plain equity that would give them a small pittance for their labor, and injures no one else. The facts when made to appear present no such case, and the chancellor acted properly in refusing to encumber the property of the appellees and in dismissing the claim of the appellants. The judgments belowr are affirmed.

~90”Ky., 600.